DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Double patenting rejection has been overcome based on the terminal disclaimer.

Regarding the “order processor…” feature, applicant argues “Applicant respectfully disagrees with the Examiner's contention that Li teaches a mobile POS terminal that has an order processor comprising current order state fields corresponding to all of said orders in said restaurant.”

The examiner disagrees. There’s a difference between what applicant appears to intend (every order in the restaurant) and what the claims say. Claim 1 line 4 refers to “orders in a restaurant”, but does not say that the orders correspond to every order in the restaurant. So it could be orders from a particular POS terminal. Then the subsequent reference to “all of said orders” could still be considered to refer to just those particular orders.
The examiner suggests changing line 4 to “all orders in a restaurant”. 


    PNG
    media_image1.png
    70
    499
    media_image1.png
    Greyscale

Claims do not require all state changes sent to all three locations.


    PNG
    media_image2.png
    126
    485
    media_image2.png
    Greyscale

Examiner refers to the earlier discussion. It would be helpful to change line 4 to “all orders in a restaurant” if that’s the scenario applicant is really intending to capture.

Regarding the “communication elements…” feature, arguments are moot in view of new grounds of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0161851 A1 to Li in view of U.S. Patent Application Publication No. 2016/0125449 A1 to Beatty, U.S. Patent No. 9204311 to Banerjea, "FIFO (computing and electronics)" to Wikipedia (Revision date 4/1/2017) and U.S. Patent Application Publication No. 2020/0067594 A1 to Tsuchida et al. 
Regarding claim 1, Li discloses a mobile point-of-sale (POS) terminal (fig. 1 tablets), comprising:

communications elements (paragraph 23 tablet has wireless connectivity), enabling the mobile POS terminal to communicate over a Wi-Fi network within said restaurant, and when operating in a Wi-Fi mode (paragraph 23 and see paragraph 51 802.11), the mobile POS terminal communicates only over said Wi-Fi network as a selected wireless network (paragraph 51), and ; and

Li fails to disclose:
1) the POS terminal being dual band (although [51] suggests multiple protocols), the second band being white-fi, wherein when operating in a White-Fi mode, said mobile POS terminal communicates only over said White-Fi network as said selected wireless network
2) coupled to the order processor, a state processor, configured to queue state changes in one or more order queues that correspond to orders in a restaurant; 
3) the order processor accessing the queues to transmit the state changes oldest to youngest)
4) via a plurality of fixed POS terminals that are additionally configured as white-Fi access points in a mesh network configuration, wherein the plurality of fixed terminals 

However in an analogous art, Beatty discloses a queue receiving state changes on a POS device (paragraph 25-27), said queue queueing state changes corresponding to orders in a restaurant (paragraph 21, paragraph 27). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Li by queuing communications to server. The motivation for the combination is to store messages until they can be transmitted to a server for processing (paragraph 27).

Li as modified still fails to disclose:
1) the POS terminal being dual band (although [51] suggests multiple protocols), the second band being white-fi, wherein when operating in a White-Fi mode, said mobile POS terminal communicates only over said White-Fi network as said selected wireless network
3) transmit the state changes oldest to youngest
4) via a plurality of fixed POS terminals that are additionally configured as white-Fi access points in a mesh network configuration, wherein the plurality of fixed terminals forwards messages from the backend server the mobile POS terminal over said White-Fi network.

However Banerjea discloses:


It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Li as modified by utilizing wi-fi and white-fi. The motivation for the combination is increased range (column 15 59-column 16 10).

Li as modified still fails to 
1) disclose transmission of queued messages being oldest to youngest. 
2) via a plurality of fixed POS terminals that are additionally configured as white-Fi access points in a mesh network configuration, wherein the plurality of fixed terminals forwards messages from the backend server the mobile POS terminal over said White-Fi network.
However Wikipedia, discloses that oldest to youngest processing of queues (i.e. FIFO) is known in the art (see entire document). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Li as modified. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Li as modified differs from the claimed invention in how the messages are processed. Wikipedia discloses FIFO processing. One of ordinary skill in the art could have predictably applied any known way of processing queues.

Li as modified still fails to 


Li does disclose terminal that can either be mobile or fixed (paragraph 55). As modified Li discloses dual band terminals capable of White-Fi and Wi-Fi communication.

In an analogous art, Tsuchida discloses a plurality of POS terminals that are additionally configured as access points in a mesh network configuration (fig. 1, abstract), wherein the plurality of terminals forwards messages from the backend server to the POS terminal over the mesh network (paragraph 22 The gateway 200 may transmit information from the network 300 to the POS terminal. The gateway 200 constitutes the wireless mesh network 400 that transmits the information through multi-hop communication.). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Li as modified by connecting the dual band white-fi supporting POS terminals in a mesh configuration to facilitate communication with a server. The motivation for the combination is high reliability (paragraph 3).

Regarding claim 2, modified Li teaches the mobile POS terminal as recited in claim 1, wherein said network comprises the internet and said selected wireless network (Li Para. [0044] the internet and wifi; Para. [0057] the communication may be over a variety of selected networks, wired or wireless).

Regarding claim 3, modified Li teaches the mobile POS terminal as recited in claim 2, wherein said backend server comprises a cloud-based server (Li Para. [0015] the notification may be a cloud based server; Para. [0044] the messaging may be made over cloud messaging).

Regarding claim 4, modified Li teaches the mobile POS terminal as recited in claim 3, wherein the mobile POS terminal and other POS terminals are configured to generate unique ones of said state changes corresponding to a same one of said one or more orders (Li Para. [0020-0021] the order is placed, and when the order is ready a new message is sent, the change is status is linked with the same order, and may also be linked to either a particular server, table, or area of a restaurant).

Regarding claim 5, modified Li teaches the mobile POS terminal as recited in claim 4, wherein, when programmed to operate in said Wi-Fi mode, said mobile POS terminal operably connects to said network via one or more Wi-Fi access points that are disposed within said restaurant (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi).
Claims 8-12 are rejected for essentially the same reasons as above. Claims 8-14 are a narrower version of claims 1-7. The narrowing part is “a touchpad display/camera circuit, configured to input menu selections and/or payment options” which is disclosed by Li (display/camera circuit interpreted as display or camera; Li discloses touch for 

Claims 15-19 are rejected for the same reasons as claims 1-5.

Claims 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Beatty, Banerjea, Wikipedia and Tsuchida as applied to claim 4, 11, 18 above, and further in view of Amini (US 20170134255 A1).
Regarding claim 6, Li as modified fails to disclose the additional subject matter of claim 6. However Amini discloses a mesh network wherein fixed terminals are coupled to a gateway/server through a wired network connection (paragraph 60). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Li as modified by connecting terminals to the server/gateway via a wired connection. The motivation for the combination is “inherent robustness” (paragraph 60).

Regarding claim 7, modified Li teaches the mobile POS terminal as recited in claim 6. Li fails to explicitly disclose wherein said order processor comprises: a television whitespace (TVWS) channel assignment table that provides a designated TVWS channel, previously received from said backend server, which is employed by said communications elements for communications over said White-Fi network. Banerjea teaches wherein said order processor comprises: a television whitespace (TVWS) channel assignment table that provides a designated TVWS channel, previously received from said backend server, which is employed by said communications 

Claims 13, 14, 20 are rejected for the same reasons as above but applied to claims 11 and 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687